As section 385 of the New York State Tax Law makes it unlawful for any person to agree to assume the burden of any tax payable by any taxpayer under the law, the agreement sued upon is illegal insofar as it provides for the payment by defendant of plaintiff’s State tax. Therefore, the summary judgment awarded plaintiff may not include the amount of plaintiff’s State tax. Order, so far as appealed from, and the judgment entered thereon, unanimously modified to eliminate the amount of the State tax and, as so modified, affirmed, without costs. Settle order on notice. Present — Peck, P. J., Glennon, Dore, Van Voorhis and Shientag, JJ.